IN THE SUPREME COURT OF THE STATE OF NEVADA


                  GERALD KEITH TAYLOR,                                    No. 69874
                                    Appellant,
                                vs.
                  THE STATE OF NEVADA,
                                                                                 FILED
                                    Respondent.                                   MAR 25 2016
                                                                                 TRACIE K LINDEMAN
                                       ORDER DISMISSING APPEAL                CLER:( OF SUPREME COURT
                                                                              BY _SICtre-All e_
                                                                                 DEPUTY CLER

                              This is an appeal from a purported          decision denying a
                  postconviction petition for a writ of habeas corpus. Eighth Judicial
                  District Court, Clark County; Michael Villani, Judge.
                              No decision, oral or written, had been made on the petition
                  when appellant filed his appeal on February 25, 2016. Because appellant
                  failed to designate an appealable order, we lack jurisdiction over this
                  appeal, and we
                              ORDER this appeal DISMISSED.




                                          Douglas



                  Cherry
                         Cho it             . J.




                  cc:   Hon. Michael Villani, District Judge
                        Hon. James M. Bixler, Senior District Judge
                        Harper Law Group
                        Gerald Keith Taylor
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk
SUPREME COURT
     OF
   NEVADA

kO) 1947A   e
            ctt